Title: To Thomas Jefferson from Thomas Clifford, 18 December 1804
From: Clifford, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada 18th Decemr 1804
                  
                  In Consequence of Mr C S Raffinesque’s desire I took the liberty of opening the Letter with which you honourd him & presuming from the purport of it that you may still wish to engage a Botanist to accompany the expedition up the Red River, I am induced to trouble you with the information that Mr Raffinesque sailed a few Days ago for Leghorn, I have no doubt he will much regret the oppy thus lost of exploring so extended a Field of Botanical research & consider himself much obliged for your intention of employing him as one of the Party—
                  Yours very respectfully
                  
                     Thomas Clifford 
                     
                  
               